Citation Nr: 1233799	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for diabetes mellitus. 

2. Entitlement to service connection for diabetes mellitus, as a merits-based adjudication. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 through December 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal. 

The Board remanded the case to the RO or Appeals Management Center (AMC) in March 2008, July 2010, and November 2011 for additional development, and the case now returns to the Board for further review. 

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is again referred to the RO for appropriate action. As the Board noted in the introduction to its November 2011 remand, the claim was raised by the record in an August 2009 statement by the Veteran's spouse. The issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a May 2004 rating action the RO denied the claim for service connection for diabetes mellitus. The Veteran failed to perfect an appeal as to that claim. 

2. The evidence added to the record since the May 2004 RO decision denying service connection for diabetes mellitus relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

3. The evidence preponderates against diabetes mellitus having developed in service or otherwise being causally related to service. The evidentiary record does not support the presence of diabetes mellitus to a disabling degree within the first post-service year. 

4. The preponderance of the evidence is against the Veteran having been in-country in Vietnam or in the continental waters of Vietnam during his Vietnam Era service. 

5. The preponderance of the evidence is against the Veteran having been exposed to herbicide agents during service. 


CONCLUSIONS OF LAW

1. The May 2004 rating decision which denied service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105  (West 2002).

2. New and material evidence has been received since the last final decision denying service connection for diabetes mellitus, and the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156  (2011).

3. The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110 , 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.313 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For a petition to reopen a previously denied unappealed claim, this VCAA notice must: (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of this claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R.§ 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A VCAA notice letter was sent in March 2005, prior to the RO's adjudication of the request to reopen service connection for diabetes mellitus in April 2006. Following the Board's initial remand in March 2008, the AMC issued an additional VCAA letter also in March 2008. This latest letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate both the request to reopen and the underlying claim.  He was also told by this letter that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  By satisfying the VCAA requirements both for the request to reopen and for the underlying claim on the merits, the RO satisfied notice requirements as clarified in Kent. The Board also finds that this March 2008 letter cured any prejudice to the Veteran of the prior, March 2005 VCAA letter not having fulfilled all the Kent requirements. 

In addition, the Board notes that the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled by the March 2008 VCAA letter. 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA and private treatment records as well as Social Security Administration records.  Indicated records were requested, and records obtained were associated with the claims file.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that no examination was required because there is no indication of an event or injury in service upon which a VA examiner might base an opinion. In this case, neither the Veteran nor the record presents credible evidence of an event, injury, or disease in service, or credible evidence of a causal link between service and claimed disability, to warrant a VA examination addressing the Veteran's claim for service connection for diabetes mellitus. 38 C.F.R. § 3.159(c)(4).

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (addressing the sufficiency of an appellant's knowledge of the information and evidence necessary to establish the claim). 

The Veteran was afforded a requested hearing before the undersigned Veterans Law Judge in January 2008. He has not indicated a desire to further address his claim the subject of this appeal that has not been fulfilled. 

The remand requirements of the Board's March 2008, July 2010, and November 2011 remands, to the extent they addressed the claim for service connection for diabetes mellitus, have been substantially fulfilled, by the AMC issuing a new Kent-complying VCAA letter, by sufficient efforts to obtain additional treatment records and service personnel records, and by records of stationings and temporary duty assignments in service being obtained, all followed by AMC readjudication of the claim with issuance of an SSOC most recently in July 2012. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


III. Request to Reopen Claim for Service Connection for 
Diabetes Mellitus 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Veteran was previously denied service connection for diabetes mellitus, with consideration including based on herbicide agents exposure presumptions, by a May 2004 RO decision. The May 2004 rating decision became final for lack of timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004). While the Veteran submitted a notice of disagreement in July 2004, he failed to timely submit any document which may be construed as a substantive appeal following the RO's issuance of a statement of the case (SOC) in June 2005. Rather, the Veteran submitted his request to reopen the claim in December 2005. 

The Veteran also did not within the one year period following the May 2004 RO decision or within the 60 day period following issuance of the SOC, submit any additional evidence, and neither was any additional evidence received pertaining to that issue, within those one-year or 60-day periods, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim. 38 C.F.R. § 3.156(b)  (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67   (2010); Young v. Shinseki, 22 Vet. App. 461, 466   (2009).  Relevant official service department records not previously of record have also not been received since that May 2004 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c)  (2011). As discussed below, additional service personnel records including records of stationings and temporary duty assignments were obtained, but these did not further the claim because they did not reflect stationing or temporary duty assignments in Vietnam. Accordingly, that May 2004 decision became final as to the claim for service connection for diabetes mellitus. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.302 , 20.1103 (2011). 

In submitted statements in July 2004, February 2006, and June 2006, the Veteran asserted that while stationed in Kaneohe Bay, Hawaii, he was on temporary duty assignments attached to an air wing, and that he was assigned to a work party that would fly to Vietnam, at times bringing supplies to Vietnam and at times carrying supplies back from Vietnam. In the June 2006 statement he asserted that he also had to guard the airplane while they were in Vietnam. 

These are statements which are new to the claims file since the last prior denial of the claim in May 2004, in that prior to that May 2004 adjudication the Veteran had not asserted that he made  these flights to Vietnam. 

These statements must be accepted as true for purposes of reopening the claim for service connection for diabetes mellitus. As true, these statements would support the Veteran's exposure to herbicide agents in Vietnam during the Vietnam Era, and would thus support presumptive service connection for diabetes mellitus. 38 C.F.R. § 3.309 (f). Hence, these statements, if taken as true, are new and raise a reasonable possibility of substantiating the claim; reopening of the claim for service connection for diabetes mellitus is warranted. 38 C.F.R. § 3.156(a).


IV. Reopened Claim for Service Connection for Diabetes Mellitus - 
Adjudication on the Merits

The Veteran contends, in effect, that he is entitled to service connection for diabetes mellitus based on herbicide agents exposure including in Vietnam during the Vietnam Era. 

VA laws and regulations pertinent to the Veteran's claim provide that veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non- exposure. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 . VAOPGCPREC 27-97. As pertinent herein, if a veteran was exposed to a herbicide agent (to include Agent Orange) during such service and has contracted type 2 diabetes mellitus to a degree of 10 percent or more at any time after service, that veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e), 3.313. 

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. See 38 U.S.C.A. § 1116(a)(1)(A), (f) ; 38 C.F.R. § 3.307(a)(6)(iii) . The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20 Vet. App. 257   (2006), and Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), reh'g denied, 544. F.3d 1306 (2008), cert. denied, 129 S. Ct. 1002   (2009). In its May 2008 decision, the U.S. Court of Appeals for the Federal Circuit found that VA reasonably had interpreted the statute and regulation as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from Presidential Executive Order No. 11231  (July 8, 1965)), that the receipt of the Vietnam Service Medal (VSM) alone does not establish service in Vietnam. Haas v. Peake, 525 F.3d at 1188. The U. S. Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final. See Haas v. Peake, 129 S. Ct. 1002 (2009). 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

Looking to the merits of the claim, the Board observes that service personnel records show some temporary duty assignments, but fail to show that the Veteran had temporary duty assignments that took him to Vietnam. Rather, the Veteran's service personnel records show land-based stationings only in Hawaii or in the continental United States. These records also provide no indication that the Veteran was aboard a vessel which traveled to Vietnam or ventured into inland waterways of Vietnam, and the Veteran has not so contended.

The Board remanded the claim in July 2010 and again in November 2011 in significant part to request some documentation from official sources of temporary duty assignments to Vietnam. Requests were made upon remand and official records received show the Veteran's stationings including temporary duty assignments (TDAs), but show no stationings or TDAs placing the Veteran in Vietnam or traveling to or from Vietnam. Official service responses also inform that the Veteran was not stationed in Vietnam. The Board finds that service personnel records and officially obtained records reflecting stationings and temporary duty assignments without travel to Vietnam outweigh the Veteran's assertions of temporary duty assignments to Vietnam, and undermine the Veteran's credibility as to those assertions. Caluza. 

Hence, in the absence of any corroboration of service in Vietnam during service, the Board finds the preponderance of the evidence against the Veteran having been in Vietnam in service. With the preponderance of the evidence against the Veteran being in Vietnam during service, the Board finds that there is no entitlement to presumptive exposure to herbicide agents in service in Vietnam. 38 C.F.R. §§ 3.307, 3.309(e). 

The Veteran in his July 2004 submission also asserted, "When President Nixon came for a visit to Kaneohe Bay Hawaii we were on a work detail and we sprayed agent orange for clean up." The Veteran also reiterated this assertion in February 2006. The Veteran has produced no evidence of herbicide agents exposure by this means other than his own assertions. Because the Board finds the Veteran's credibility with regard to asserted herbicide agents exposure to be undermined and thus substantially impeached by contradicting service records including records of stationings and TDAs, the Board finds the preponderance of the evidence against the Veteran having been exposed to herbicide agents in service notwithstanding his assertions. 38 U.S.C.A. § 5107. 

Accordingly, the preponderance of the evidence is against the Veteran having been exposed to herbicide agents in service. With presumption of herbicide agents exposure in service also not found to be applicable in this case, the Board finds that service connection for diabetes mellitus on a presumptive basis based on herbicide agent exposure is not warranted. 38 C.F.R. §§ 3.307, 3.309(e). 

In the absence of evidence of diabetes mellitus having developed in service or within years of service, the Board finds that service connection on a direct or first-year-post-service presumptive basis is not warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for diabetes mellitus is reopened. 

The reopened claim for service connection for diabetes mellitus is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


